Name: Commission Delegated Regulation (EU) 2017/2293 of 3 August 2017 on the conditions for classification, without testing, of cross laminated timber products covered by the harmonised standard EN 16351 and laminated veneer lumber products covered by the harmonised standard EN 14374 with regard to their reaction to fire (Text with EEA relevance. )
 Type: Delegated Regulation
 Subject Matter: technology and technical regulations;  consumption;  building and public works;  wood industry;  environmental policy
 Date Published: nan

 13.12.2017 EN Official Journal of the European Union L 329/1 COMMISSION DELEGATED REGULATION (EU) 2017/2293 of 3 August 2017 on the conditions for classification, without testing, of cross laminated timber products covered by the harmonised standard EN 16351 and laminated veneer lumber products covered by the harmonised standard EN 14374 with regard to their reaction to fire (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 305/2011 of the European Parliament and of the Council of 9 March 2011 laying down harmonised conditions for the marketing of construction products and repealing Council Directive 89/106/EEC (1), and in particular Article 27(5) thereof, Whereas: (1) A system for classifying the performance of construction products with regard to their reaction to fire was adopted by Commission Delegated Regulation (EU) 2016/364 (2). Cross laminated timber products and laminated veneer lumber products are construction products to which that Delegated Regulation applies. (2) Tests have shown that cross laminated timber products covered by the harmonised standard EN 16351 and laminated veneer lumber products covered by the harmonised standard EN 14374 have a stable and predictable performance concerning their reaction to fire provided that they fulfil certain conditions regarding the form of the product as well as its installation, mean density and thickness. (3) Cross laminated timber products covered by the harmonised standard EN 16351 and laminated veneer lumber products covered by the harmonised standard EN 14374 should therefore be deemed to satisfy a certain class of performance for reaction to fire established by Delegated Regulation (EU) 2016/364 without testing being required, where they fulfil those conditions, HAS ADOPTED THIS REGULATION: Article 1 Cross laminated timber products covered by the harmonised standard EN 16351 and laminated veneer lumber products covered by the harmonised standard EN 14374 which fulfil the conditions set out in the Annex shall be deemed to satisfy the classes of performance indicated in the Annex without testing. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 August 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 88, 4.4.2011, p. 5. (2) Commission Delegated Regulation (EU) 2016/364 of 1 July 2015 on the classification of the reaction to fire performance of construction products pursuant to Regulation (EU) No 305/2011 of the European Parliament and of the Council (OJ L 68, 15.3.2016, p. 4). ANNEX Table 1 Classes of reaction to fire performance for cross laminated timber products and laminated veneer lumber products for walls and ceilings Product (1) Product detail Minimum mean density (2) (kg/m3) Minimum overall thickness (mm) Class (3) Cross laminated timber products covered by the harmonised standard EN 16351 Minimum layer thickness of 18 mm 350 54 D-s2, d0 (4) Laminated veneer lumber products covered by the harmonised standard EN 14374 Minimum veneer thickness of 3 mm 400 18 D-s2, d0 (4) Table 2 Classes of reaction to fire performance for cross laminated timber products and laminated veneer lumber products for floorings Product (5) Product detail Minimum mean density (6) (kg/m3) Minimum overall thickness (mm) Class for floorings (7) Cross laminated timber products covered by the harmonised standard EN 16351 minimum layer thickness of 18 mm and with the surface layer made of pine 430 54 DFL-s1 (8) Cross laminated timber products covered by the harmonised standard EN 16351 minimum layer thickness of 18 mm and with the surface layer made of spruce 400 54 DFL-s1 (8) Laminated veneer lumber products covered by the harmonised standard EN 14374 with a minimum veneer thickness of 3 mm and with the surface layer made of pine 480 15 DFL-s1 (8) Laminated veneer lumber products covered by the harmonised standard EN 14374 with a minimum veneer thickness of 3 mm and with the surface layer made of pine 430 20 DFL-s1 (8) Laminated veneer lumber products covered by the harmonised standard EN 14374 with a minimum veneer thickness of 3 mm and with the surface layer made of spruce 400 15 DFL-s1 (8) (1) Applies to all species and glues covered by the product standards. (2) Conditioned in accordance with standard EN 13238. (3) Class as set out in Table 1 of the Annex to Delegated Regulation (EU) 2016/364. (4) Class valid for any substrate or air gap behind. (5) Applies also to steps of stairs. (6) Conditioned in accordance with standard EN 13238. (7) Class as set out in Table 2 of the Annex to Delegated Regulation (EU) 2016/364. (8) Class valid for any substrate or air gap behind.